Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 6, 9, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 9,498,115 B2) in further view of Shimizu (US 2015/0221125 Al) and Nozawa (US 2004/0218146 Al). 
As per claim 1, Shimizu discloses a method of generating information for assisting lens prescription, the method comprising:
a measuring step of sensing, by a measurement optical system, refraction information of refraction of [an eye of an examinee] the measurement optical system including a wavefront sensor that detects distribution of refractivity of the eye of the examinee, the sensed refraction information including wavefront aberration distribution data (Shimizu US 9,498,115 B2: Col 4, Lines 20-25, The simulation device 1 and the measurement device 100 are configured as an integral device or separate devices. In the case of the integral device, the CPU 30 controls the measurement optical system 10 and measures the wavefront aberration of an eye based on the data acquired by the measurement optical system 10.)
an obtention step of acquiring, by a computer, from the measurement optical system, (i) eye characteristic information of [the] eye of the examinee generated by the measurement optical system, the eye characteristic information including the refraction information, (ii) (Shimizu US 9,498,115 B2 : Col 4, 44-48, The optometric device 200 acquires refraction values (objective values expressed by e.g., a spherical power (S), a cylinder power (C), an astigmatic axis angle (A)) based on the wavefront aberration measured by the measurement device 100.) correction simulation information generated at least based on a part of the refraction information, the correction simulation information being simulation images generated from at least the part of the refraction information, and at least one image indicating simulated vision eye of the examinee corrected by an eyeglass prescription of an eyeglass lens, (Shimizu US 9,498,115 B2: Col 4, Lines 56-58, In the subjective examination, the optometric device 200 determines a perfect correction power in order to obtain a best visual acuity of the examinee; Col 4, lines 37-38, Subjective examination is performed to examine the subjective refractive power by checking whether or not an examinee is able to visually recognize a target presented by a target presenting device or optotypes.; Col. 4 lines 35-37, This optometric device 200 is used mainly to subjectively measure a refractive power of the eye E.;)
a display control step of:
generating, by the computer, (l)a first report including the eye characteristic information of [the] eye of the examinee for the eyeglass prescription and the positional information, (2) (Shimizu US 9,498,115 B2: Col 5, lines 54-55, the simulation device 1 acquires a naked-eye wavefront aberration data of the eye E; Col 11, lines 49-50, The list selectively displays naked-eye data with no prescription; Examiner notes that the naked eye data would include wavefront aberration data of the eye, which would be an examinee's eye characteristics) a second report at least including the correction simulation information, and (Shimizu US 9,498,115 B2: Col. 12, Lines 4-8, The CPU 30 may display, side by side, at least two of the simulation images of the prescription values (naked-eye data with no prescription, subjective value for daytime, subjective value for nighttime, and eyeglass power value (eyeglass prescription value)).; Col 12, lines 8-13, By parallel display of the naked-eye data and the simulation image with the subjective values (for daytime and/or nighttime), the examinee can easily recognize a difference in image between the naked-eye state (the state without eyeglasses) and the state with subjective prescription.; Examiner notes that power value would be construed as correction simulation information.)

power value (eyeglass prescription value)).;) Shimizu US 9,498,115 B2 does not disclose the following, however, Shimizu US 2015/0221125 Al discloses: Page 8 ill a third report including an ocular model image and the part of the refraction information that generates the correction simulation information, the part of the refraction information being displayed associated with each ocular part in the ocular model image_(Shimizu US 2015/0221125 Al: Paragraph 48, On the eyeball model image 101, information indicating the shape of the examinee's eye may be displayed. For example, in addition to the cornea curvature shown in FIG. 3, there may be shown on the eyeball model image 101 measurement values of the ocular axial length, corneal thickness, anterior chamber depth, crystalline lens thickness, vitreous body thickness, pupil diameter, and corneal diameter and the like (namely, examinee's eye size information)
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the display control step and refraction information, taught by Shimizu in US 9,498,115 B2 to also include displaying a third report consisting an ocular model image, with information being displayed associated with each ocular part in the ocular model image taught by Shimizu in US 2015/0221125 Al. As further stated by Shimizu in US 2015/0221125 Al in paragraph 56, "In the processing device 1 according to the present embodiment, the respective characteristics information images are displayed in association with the locations on the eyeball model image 101. Thus, even a person not familiar with ophthalmologic imagery can easily figure out the information of which location of the examinee's eye is being indicated by each characteristics information image." Therefore it would be obvious to combine the display control step, the refraction information and the display of various data, already disclosed by Shimizu in 9,498,115 B2 with the modification that the displaying also includes an ocular model image because even a person 
The combination of Shimizu references does not explicitly disclose the following,
however Nozawa discloses:
both of each entire eye of an examinee: (Nozawa: Paragraph 52, The examiner operates the program advance switch 31e to advance the examination program to sequentially perform a spherical power adjustment, an axis measurement, a cylinder power measurement, and others, thereby determining a correction power for far vision to each of the left and right eyes.)
and (iii) positional information of a position where the eyeglass lens is placed with respect to each eye of the examinee, wherein the positional information includes a pupillary distance: and (Nozawa: Paragraph 64, In this case, the microcomputer 70 determines the convergence angle and the PD correcting distance in a range that will not cause the contact between the lens chamber units 60, even though the optical axis of the optical element 65 is not substantially aligned with the visual axis of the eye E, and then drives the movement mechanism 40 based on the determined settings.; Examiner notes that PD would be positional information)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have measuring both eyes of the examinee, as taught by Nozawa, within the method of the combination of Shimizu references, US 9,498,115 B2 and US 2015/0221125 Al. As in Nozawa, it is within the capabilities of one of ordinary skill in the art to combine measuring both eyes of the examinee, as taught by Nozawa, to the combination of Shimizu references, US 9,498,115 B2 and US 2015/0221125 Al's teaching of taking measurements with respect to one eye of the examinee. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.

However, the combination of Shimizu references, US 9,498,115 B2 and US 2015/0221125 Al does not explicitly disclose measuring positional information of a position where the eyeglass lens is placed with respect to each eye of the examinee. 
However, Nozawa does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine measuring various metrics of the examinee's eye to also include measuring positional information of a position where the eyeglass lens is placed with respect to each eye of the examinee disclosed by Nozawa. In paragraph 64, Nozawa discloses, "In this case, the microcomputer 70 determines the convergence angle and the PD correcting distance in a range that will not cause the contact between the lens chamber units 60, even though the optical axis of the optical element 65 is not substantially aligned with the visual axis of the eye E, and then drives the movement mechanism 40 based on the determined settings." As such, it would be obvious to include measuring positional information of a position where the eyeglass lens is placed with respect to each eye of the examinee in the (method/product/system) of measuring various metrics of the examinee's eye because it would allow the determination of a range that will not cause contact between the lens chamber units. Therefore it would be obvious to combine measuring various metrics of the examinee's eye to also include measuring positional information of a position where the eyeglass lens is placed with respect to each eye of the examinee.
However, Shimizu and Nozawa do not expressly teach the simulation image indicating an optotype image, a report including an at least a portion of the eye characteristic information of each eye of the examinee, the portion of the eye characteristic information relating to a visual acuity other than the wavefront aberration distribution data associated with each ocular part in the ocular model image, and the eye characteristic information is at least one of a measured corneal shape, a pupil diameter based on an anterior segment image that is photographed by an anterior segment camera, and a transillumination image photographed by an anterior segment camera.  


Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use different types of sample images as taught by Shimizu because such information does not functionally relate to generating a lens prescription from that in the prior art and would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
While Shimizu discloses simultaneously displaying at least three reported data elements (Shimizu ‘115 Figure 3) and Shimizu and Nowaza in combination teach each of the three reports, as above, the cited references do not teach the simultaneous display of the particular reports. It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to combine the reports of Shimizu and Nowaza in a computer capable of combining multiple data elements into a display as in Shimizu ‘115 as it would be advantageous to see desirable information without having to access multiple pages to save time and improve decision making.
As per claim 2, the method of generating information for assisting lens prescription according to claim 1, Shimizu discloses wherein: 
the obtention step further includes acquiring eye characteristic information of each eye of the examinee and the correction simulation information in both  in-daytime and nighttime, and (Shimizu US 9,498,115 B2: Col; 7, Lines 6-10, The optometric device 200 determines the subjective values for daytime and for nighttime respectively by subjective optometry based on the daytime refraction value and the nighttime refraction value transmitted from the simulation device 1 or the measurement device 100.; Shimizu: Col 7, Lines 19-23, For example, the simulation is implemented by reflecting spherical correction and astigmatic correction corresponding to prescription values with respect to each of the mesopic (twilight) vision and the photopic (daylight) vision.)
the display control step further includes displaying eye characteristic information or the correction simulation information in both the daytime and the nighttime in each one of the first report, the second report and the third report. (Shimizu US 9,498,115 B2: Col 12, Lines 8-10, By parallel display of the naked-eye data and the simulation image with the subjective values (for daytime and /or nighttime); Col 12. Lines 16-18, By parallel displaying the eyeglass power data and the simulation image with the subjective values (for daytime and/or nighttime))
As per claim 3, the method of generating information for assisting lens prescription according to claim 2, Shimizu discloses wherein the display control step further includes displaying differential information, which is different from information in the daytime, as the refraction information of each eye of the examinee in the nighttime in the first report. (Shimizu US 9,498,115 B2: Col 7, Lines 6-10, The optometric device 200 determines the subjective values for daytime and for nighttime respectively by subjective optometry based on the daytime refraction value and the nighttime refraction value transmitted from the simulation device 1 or the measurement device 100.; Col 6, lines 3-7, In the present embodiment, the CPU 30 sets predetermined pupil diameters for daytime (daylight vision) and for nighttime (twilight vision) respectively and outputs a daytime refraction value and a nighttime refraction value.; Col 6, lines 60-62, The CPU 30 outputs the determined refraction values (SCA (REF)) of the eye Eon the monitor SO.)
As per claim 4, Shimizu discloses the method of generating information for assisting lens prescription according to claim 1, wherein the display control step further includes generating and displaying a graphic image of a plurality of visual acuity testing targets, which are each different in visual acuity values, as the correction simulation information in the second report. (Shimizu US 9,498,115 B2: Col 4, lines 37-41, Subjective examination is performed to examine the subjective refractive power by checking whether or not an examinee is able to visually recognize a target presented by a target presenting device or optotypes; See Fig 3. Where rows of letters are displayed in varying sizes, which would be construed as acuity testing targets with different visual acuity values.)
As per claim 6, Shimizu discloses the method of generating information for assisting lens prescription according to claim 1, further comprising a correction power changing step of changing, by the computer in response to an inputted operation, a correction lens power based on the correction simulation information, wherein the obtention step further includes reflecting the correction lens power that has been changed in the correction power changing step at least in the correction information in the second report. (Shimizu US 9,498,115 B2: Col 4, lines 56-62, In the subjective examination, the optometric device 200 determines a perfect correction power in order to obtain a best visual acuity of the examinee. Thereafter, the optometric device 200 determines a final subjective value (an eyeglass prescription value ) from the perfect correction power according to experiences of an examinee or a predetermined method.; Col. 9 Lines 13-15, As such an eyeglass lens, for example, a free-form lens the power of which is settable in steps of 0.01 is proposed.)
As per claim 9, Shimizu discloses a method of generating information for assisting lens prescription, the method comprising: 
a measuring step of sensing, by a measurement optical system, refraction information of refraction of [an eye of an examinee](Shimizu US 9,498,115 B2: Col 4, Lines 20-25, The simulation device 1 and the measurement device 100 are configured as an integral device or separate devices. In the case of the integral device, the CPU 30 controls the measurement optical system 10 and measures the wavefront aberration of an eye based on the data acquired by the measurement optical system 10.)
an obtention step of acquiring, by a computer, from the measurement optical system, (i) eye characteristic information of [the] eye of the examinee, the eye characteristic information including the refraction information, (ii) (Shimizu US 9,498,115 B2 : Col 4, 44-48, The optometric device 200 acquires refraction values (objective values expressed by e.g., a spherical power (S), a cylinder power (C), an astigmatic axis angle (A)) based on the wavefront aberration measured by the measurement device 100.) correction simulation information generated at least based on a part of the refraction information, the correction simulation information indicating vision ofl!b.fil eye of the examinee corrected by an eyeglass prescription of an eyeglass lens, (Shimizu US 9,498,115 B2: Col 4, Lines 56-58, In the subjective examination, the optometric device 200 determines a perfect  correction power in order to obtain a best visual acuity of the examinee; Col 4, lines 37-38, Subjective examination is performed to examine the subjective refractive power by checking whether or not an examinee is able to visually recognize a target presented by a target presenting device or optotypes.; Col. 4 lines 35-37, This optometric device 200 is used mainly to subjectively measure a refractive power of the eye E.;) 
a display control step of: 
generating, by the computer, (l)a first report including the eye characteristic information of [the] eye of the examinee for the eyeglass prescription and the positional information, and (Shimizu US 9,498,115 B2: Col 5, lines 54-55, the simulation device 1 acquires a naked-eye wavefront aberration data of the eye E; Col 11, lines 49-50, The list selectively displays naked-eye data with no  prescription; Examiner notes that the naked eye data would include wavefront aberration data of the eye, which would be an examinee's eye characteristics) 
selectively displaying, by the computer on a display, at least the first report and the third report. (Shimizu US 9,498,115 B2: Col 9, lines 35-36, The CPU 30 displays the simulation image(s) obtained as above on the monitor 50 via the image processing part 31. Col. 12, Lines 4-8, The CPU 30 may display, side by side, at least two of the simulation images of the prescription values (naked-eye data with no prescription, subjective value for daytime, subjective value for nighttime, and eyeglass power value (eyeglass prescription value)).;) 
Shimizu US 9,498,115 B2 does not disclose the following, however, Shimizu US 2015/0221125 Al discloses:
a third report including the correction simulation information and an ocular model image, the third report being generated and displayed with the part of the refraction information that generates the (Shimizu US 2015/0221125 Al: Paragraph 48, On the eyeball model image 101, information indicating the shape of the examinee's eye may be displayed. For example, in addition to the cornea curvature shown in FIG. 3, there may be shown on the eyeball model image 101 measurement values of the ocular axial length, corneal thickness, anterior chamber depth, crystalline lens thickness, vitreous body thickness, pupil diameter, and corneal diameter and the like (namely, examinee's eye size information)
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the display control step and refraction information, taught by Shimizu in US 9,498,115 B2 to also include displaying a third report consisting an ocular model image, with information being displayed associated with each ocular part in the ocular model image taught by Shimizu in US 2015/0221125 Al. As further stated by Shimizu in US 2015/0221125 Al in paragraph 56, "In the processing device 1 according to the present embodiment, the respective characteristics information images are displayed in association with the locations on the eyeball model image 101. Thus, even a person not familiar with ophthalmologic imagery can easily figure out the information of which location of the examinee's eye is being indicated by each characteristics information image." Therefore it would be obvious to combine the display control step, the refraction information and the display of various data, already disclosed by Shimizu in 9,498,115 B2 with the modification that the displaying also includes an ocular model image because even a person not familiar with ophthalmologic imagery can use the model to figure out the information as indicated by each of the characteristics on the information image.
The combination of Shimizu references does not explicitly disclose the following, however Nozawa discloses:
both of each entire eye of an examinee; (Nozawa: Paragraph 52, The examiner operates the program advance switch 31e to advance the examination program to sequentially perform a  spherical power adjustment, an axis measurement, a cylinder power measurement, and others, thereby determining a correction power for far vision to each of the left and right eyes.)
(Nozawa: Paragraph 64, In this case, the microcomputer 70 determines the convergence angle and the PD correcting distance in a range that will not cause the contact between the lens chamber units 60, even though the optical axis of the optical element 65 is not substantially aligned with the visual axis of the eye E, and then drives the movement mechanism 40 based on the determined settings.; Examiner notes that PD would be positional information)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have measuring both eyes of the examinee, as taught by Nozawa, within the method of the combination of Shimizu references, US 9,498,115 B2 and US 2015/0221125 Al. As in Nozawa, it is within the capabilities of one of ordinary skill in the art to combine measuring both eyes of the examinee, as taught by Nozawa, to the combination of Shimizu references, US 9,498,115 B2 and US 2015/0221125 Al's teaching of taking measurements with respect to one eye of the examinee. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other  situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Furthermore, the combination of Shimizu references, US 9,498,115 B2 and US 2015/0221125 Al already discloses measuring various metrics of the examinee's eye.
However, the combination of Shimizu references, US 9,498,115 B2 and US 2015/0221125 Al does not explicitly disclose measuring positional information of a position where the eyeglass lens is placed with respect to each eye of the examinee. 
However, Nozawa does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine measuring various metrics of the examinee's eye to also include measuring positional information of a position where the eyeglass lens is placed with respect to each eye of the examinee disclosed by Nozawa. In paragraph 64, 
However, Shimizu and Nozawa do not expressly teach the simulation image indicating an optotype image and a report including an at least a portion of the eye characteristic information of each eye of the examinee, the portion of the eye characteristic information relating to a visual acuity other than the wavefront aberration distribution data associated with each ocular part in the ocular model image, and the eye characteristic information is at least one of a measured corneal shape, a pupil diameter based on an anterior segment image that is photographed by an anterior segment camera, and a transillumination image photographed by an anterior segment camera.  
However these differences are only found in the non-functional information displayed in the report. The content of the displayed image (simulated vision overlayed on an optotype vs. any other type of visual image and eye characteristic information) does not functionally relate to generating a lens prescription. Thus, this descriptive information will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 40, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use different types of sample images as taught by Shimizu because such 
While Shimizu discloses simultaneously displaying at least three reported data elements (Shimizu ‘115 Figure 3) and Shimizu and Nowaza in combination teach each of the three reports, as above, the cited references do not teach the simultaneous display of the particular reports. It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to combine the reports of Shimizu and Nowaza in a computer capable of combining multiple data elements into a display as in Shimizu ‘115 as it would be advantageous to see desirable information without having to access multiple pages to save time and improve decision making.

Claim 10 recites substantially similar limitations as those already addressed in claim 2, and as such, are rejected for similar reasons as given above. 
Claim 11 recites substantially similar limitations as those already addressed in claim 3, and as such, are rejected for similar reasons as given above.
Claim 13 recites substantially similar limitations as those already addressed in claim 6, and as such, are rejected for similar reasons as given above.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 9,498,115 B2), Shimizu (US 2015/0221125 Al) and Nozawa (US 2004/0218146 Al) in view of Mihashi (US 7,441,900 B2).
As per claim 5, the method of generating information for assisting lens prescription according to claim 1, the combination of Shimizu references and Nozawa does not explicitly disclose the following, however Mihashi wherein the display control step further includes displaying contrast visual acuity information indicating a predicted value of a contrast visual acuity of each eye of the examinee in a corrected state with the correction simulation information. (Mihashi: Column 17, lines 1-3, However, the contrast sensitivities of both eyes may be measured simultaneously. In this case, when the subject wears polarized glasses; Col 14, lines 12-14, When the test has been completed, the response data are processed (S174) and the result is displayed (S176).)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display control step, and the displaying on correction simulation information, taught by the combination of Shimizu references and Nozawa, with the display control step also displaying contrast visual acuity information indicating the contrast visual acuity of the each eye of the examinee in a corrected state, as taught by Mihashi. As stated by Mihashi in column 1, lines 39-41, "Contrast sensitivity which represents the ability to detect a specific object with a minimum contrast is an important index to express the visual ability of a subject in daily and social life." As such, it would be obvious to combine a display control step with the displaying of contrast visual acuity information indicating the contrast visual acuity of each eye of the examinee in a correct state because contrast sensitivity is an important index to express the visual ability of a subject.
Claim 12 recites substantially similar limitations as those already addressed in claim 5, and as such, are rejected for similar reasons as given above. 
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 9,498,115 B2), Shimizu (US 2015/0221125 Al) and Nozawa (US 2004/0218146 Al) in view of Coelho (US 2014/0293222 Al)
As per claim 8, the method of generating information for assisting lens prescription according to claim 1, the combination of Shimizu references and Nozawa does not explicitly disclose the following, however Coelho discloses wherein: 
the display control step further includes generating and displaying, by the computer, three types of widgets each corresponding to the first report, the second report, and the third report, and the computer is configured to switch the display to display the report corresponding to£ selected widget of one of the three types of the widgets. (Coelho: Paragraph 25, Widgets can be related to data display or data analysis comparison to normative data, measurements, progression analysis, from one or more instruments (OCT, Visual Field Testing, Fundus camera, etc.).; Paragraph 25: Once a widget or display element is selected, the user has the option to populate the widget with different data.; Paragraph 9, FIGS. 2a and 2b show two examples of user customizable interface screens to drive acquisition, display and analysis of ophthalmic diagnostic data)
The combination of Shimizu references and Nozawa discloses a display control step and displaying information corresponding to the first report, second report, and third report. The combination of Shimizu references and Nozawa does not specifically disclose that the computer provides three types of widgets corresponding to the first, second, and third report, displaying the widget with the selected report and that the computer is further configured to switch displays to the report corresponding to the selected widget upon receipt of selection instruction selecting any one of the three types of the widgets. However, Coelho does disclose this limitation. As further disclosed by Coelho in paragraph 25, "Widgets can be related to data display or data analysis (comparison to normative data, measurements, progression analysis from one or more instruments". Coelho also states in paragraph 25, "Once a widget or display element is selected, the user has the option to populate the widget with different data. A list of available data and analysis 204 can be displayed and the user can select from the list and indicate where in the widget the data should be displayed." As such, it would be obvious to combine the report display with widgets as widgets can be related to a data display or data analysis and allow the population of the widget itself with different data.
As per claim 15, the method of generating information for assisting lens prescription according to claim 9, the combination of Shimizu references and Nozawa does not explicitly disclose the following, however Coelho discloses wherein: 
the display control step further includes generating and displaying two types of widgets each corresponding to the first report and the third report, and the computer is configured to switch the display to display the report corresponding to selected of the two types of the widgets. (Coelho: Paragraph 25, Widgets can be related to data display or data analysis (comparison to normative data, measurements, progression analysis, from one or more instruments (OCT, Visual Field Testing, Fundus camera, etc.).; Paragraph 25: Once a widget or display element is selected, the user has the option to populate the widget with different data.; Paragraph 9, FIGS. 2a and 2b show two examples of user customizable interface screens to drive acquisition, display and analysis of ophthalmic diagnostic data)
The combination of Shimizu references and Nozawa disclose a display control step and displaying information corresponding to the first report and third report. The combination of Shimizu references and Nozawa does not specifically disclose that the computer provides two types of widgets corresponding to the first and third report, displaying the widget with the selected report and that the computer is further configured to switch displays to the report corresponding to the selected widget upon receipt of selection instruction selecting any one of the two types of the widgets. 
However, Coelho does disclose this limitation. As further disclosed by Coelho in paragraph 25, "Widgets can be related to data display or data analysis (comparison to normative data, measurements, progression analysis from one or more instruments". 
Coelho also states in paragraph 25, "Once a widget or display element is selected, the user has the option to populate the widget with different data. A list of available data and analysis 204 can be displayed and the user can select from the list and indicate where in the widget the data should be displayed." As such, it would be obvious to combine the report display with widgets as widgets can be related to a data display or data analysis and allow the population of the widget itself with different data.
Response to Arguments
Applicant argues that the references do not teach the new report elements, however, the content of the report is not functionally related to the method. It therefore does not patentably distinguish the claimed method from that of the prior art. Applicant argues that the references individually do not teach the simultaneous display of the first, second and third reports. Examiner finds this feature to be obvious in view of the computer capable of displaying multiple data elements in Shimizu ‘115 and the creation of the three reports in the combination of references. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/ELIZA A LAM/             Primary Examiner, Art Unit 3686